Citation Nr: 0912817	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  05-13 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for schizophrenia.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for diabetes.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to a non-service-connected pension.

6.  Entitlement to a special monthly pension.


REPRESENTATION

Appellant represented by:	African American PTSD 
Association


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service with the United States 
Army from December 1973 to April 1975, to include a tour of 
service in Korea.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 Rating Decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied the benefits sought on 
appeal.

The Board notes that the Veteran is currently being held at 
the Easterling Correctional Facility, 200 Wallace Drive, 
Clio, AL 36017-2615.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is an inmate at the Easterling Correctional 
Facility (Easterling) in Clio, Alabama, a facility controlled 
by the Alabama Department of Corrections (ADOC), serving a 
life sentence.  The Veteran has been in the custody of the 
ADOC since March 1984, where he has allegedly been treated 
for the various medical conditions for which he seeks service 
connection.  The Veteran has been held at Easterling since at 
least January 2008.  The Veteran's records with ADOC have 
been kept under the name [DMT] (see November 2002 "Inmate 
Summary"), which is the name under which the Veteran was 
sentenced.  On the Veteran's November 2002 claim, he listed 
both his actual name, [LW], as well as the name DMT (see 
November 2002 claim).

Special Monthly Pension

The Veteran's claim for a special monthly pension must be 
remanded for an issuance of a statement of the case (SOC).  
Entitlement to a special monthly pension was denied in the 
August 2003 rating decision.  Despite filing a notice of 
disagreement with the entire August 2003 decision, the issue 
of entitlement to a special monthly pension was not addressed 
in the subsequent SOC or a later Supplemental SOC (SSOC).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that where a notice of disagreement has been 
filed with regard to an issue, and an SOC has not been 
issued, the appropriate Board action is to remand the issue 
to the agency of original jurisdiction for issuance of a 
statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).  Thus the issue of entitlement to a special monthly 
pension is being remanded to the RO for issuance of an SOC 
and to give the Veteran the opportunity to complete an 
appeal.  
38 U.S.C.A. § 7105 (West 2008); 38 C.F.R. § 19.26 (2008).

All Other Issues

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  
VA's duty to assist the Veteran in the development of the 
claim includes, among other obligations, assisting the 
Veteran in the procurement of pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The Board realizes that 
development in this matter has not been easy.  Factors 
complicating the usual procedure include the veteran's lack 
of effective representation, the fact that the veteran is in 
custody, the fact that he has gone by more than one name, and 
the fact that more than one birth date is associated with his 
records.  Despite these complications, VA can, and should, 
provide further assistance in developing these claims.


Representation

This case should be remanded to provide the Veteran with an 
opportunity to select a new representative.  Initially, in 
April 2003, the Veteran requested a list of Veterans service 
organizations.  In April 2004, six months after his claims 
were denied in the August 2003 rating decision, the Veteran 
again requested assistance in appointing a service 
representative; there is no evidence in the claims folder as 
of April 2004 that he had yet been provided with a VA Form 
21-22 to appoint a service representative.  The Veteran 
requested, for a third time, to obtain information about 
choosing a representative in a July 2004 letter.  According 
to a notation on the July 2004 letter, VA finally sent the 
Veteran a VA Form 21-22 on August 10, 2004.  The Veteran 
immediately returned the Form 21-22, which was received by 
the RO on August 23, 2004, appointing the African American 
PTSD Association (AAPTSDA) as his representative.  

Unfortunately for the Veteran, and for the progress of this 
case, the AAPTSDA has not filed a single document in the case 
or even acknowledged the Veteran as of the time of this 
remand.  The Veteran began his attempts to change his 
representative in February 2005, and, in April 2005 the 
Veteran indicated he wanted to be represented by either 
American Veterans or the Disabled American Veterans.  
Finally, in August 2007, the RO attempted to send the Veteran 
a second VA Form 21-22.  The RO, however, mailed the Form 21-
22 to "[LW], alias [DTM]" (see letter to the Veteran dated 
August 28, 2007).  The Veteran's alias is DMT; it is 
therefore unclear whether the letter ever reached the 
Veteran.  The likelihood that the letter reached the Veteran 
is even lower when other facts are considered.  The letter 
was addressed to a prison, where numerous people are held, 
and to and from which prisoners are frequently being 
transferred, which would make it more difficult for a letter 
addressed to the wrong name to reach the Veteran.  Also, 
despite the fact that the Veteran was very concerned about 
his representative and had previously been quick to submit 
responses to VA's inquiries, he never submitted a new Form 
21-22.  The RO should send a blank VA Form 21-22 to the 
Veteran, at his current facility, using both his actual name 
and the correct alias under which he is detained.  The RO 
should assist the veteran in obtaining new representation, if 
that is what he still desires.

Medical Records

It is likely that records of pertinent medical treatment 
remain outstanding, and that copies of these records may be 
obtained for the file with a proper request.  The Veteran 
submitted a VA Form 21-4142 "Authorization and Consent to 
Release Information to the Department of Veterans Affairs" 
to VA in February 2008, indicating that he received treatment 
through the ADOC for his disabilities beginning in 1984, and 
had continued to receive treatment to the present time.  The 
Veteran signed the release both as LW and as DMT.  In a 
February 2003 letter to VA, the Veteran indicated that all of 
his medical treatment at ADOC would be under the DMT alias.

The RO twice attempted to obtain the records from Easterling.  
In the first request for the Veteran's medical records, VA 
only sought the records of "LW".  In reply, ADOC stated 
that LW's medical records were not at the Easterling 
facility, but if the Veteran had completed his sentence, then 
his medical records would have been forwarded to the Kilby 
Correctional Facility in Mt. Meigs, Alabama.

As the Veteran continued to correspond from the Easterling 
facility, VA submitted a second request in August 2008 to 
Easterling.  In the August 2008 request, VA included the 
Veteran's alias, DMT.  The request listed the Veteran's 
social security number, as well as the Veteran's actual birth 
date (see letter from VA dated August 25, 2008).  The 
September 2008 response from the Easterling facility 
indicated that the date of birth and social security number 
included in the request were different from those in ADOC's 
records for DMT.  

After receiving the September 2008 Easterling response, VA 
sent an October 2008 letter to the Veteran informing him that 
the "social security number and date of birth do not match 
those of [DMT], the alternate name you have given us under 
which you were incarcerated.  You need to send VA those 
medical records."  The October 2008 request to the Veteran 
was inadequate.  Initially, the Board notes that VA sent the 
letter only under the Veteran's actual name, LW, rather than 
under the name DMT, under which he is incarcerated.  Also, 
the letter was sent to a correctional facility in Elmore, 
Alabama, a facility in which the Veteran had previously been 
held.  VA had knowledge that the Elmore, Alabama, address was 
not correct; not only had VA been attempting to obtain 
records from the Easterling facility for months, but also the 
Veteran had sent in notice of his new address at Easterling 
in January 2008.  

Under these circumstances, it is likely that the Veteran 
never received the October 2008 request for information.  
Notably, the December 2008 SSOC (also addressed incorrectly) 
pointed out that VA received no response from the Veteran to 
the October 2008 letter.  Further, VA did not make adequate 
attempts to obtain the records from ADOC.  The Board notes 
that the date of birth listed in conjunction with the 
Veteran's ADOC records (as noted two places in the claims 
folder), is different from the Veteran's actual date of 
birth; VA thus had both the Veteran's birth date, as well as 
the birth date of record with ADOC for DMT (see, e.g., May 
16, 2007 printout from the ADOC website listing the date of 
birth associated with DMT's records).  The RO should have 
included all available alias information, including the date 
of birth associated with the DMT alias, when attempting to 
obtain the Veteran's medical records.  Since VA did not make 
adequate effort to obtain the records, the letter from VA to 
the Veteran should not have requested that the Veteran submit 
his medical records, but rather, should have requested that 
the Veteran supply the date of birth and social security 
number associated with the DMT alias.  On remand, the RO 
should contact the Veteran to obtain the social security 
number associated with the DMT records held by ADOC, and 
should then make the best possible request to the appropriate 
facility for the Veteran's medical records.

Additionally, in a December 2004 letter to the Secretary of 
Veteran Affairs, the Veteran indicated he received 
psychiatric treatment from the Bryce State Mental Hospital in 
Alabama.  The RO should provide the Veteran with a VA Form 
21-4142 in order to obtain these medical records.

Medical and Psychiatric Examinations

A remand is also in order for VA to attempt to arrange 
appropriate medical and psychiatric examinations.  The RO 
initially requested examinations for the Veteran in January 
2003.  There is no record in the claims folder that notice 
was provided to the Veteran as to the date and time of the 
examinations, and all examinations were cancelled for the 
Veteran's failure to report as of February 13, 2003.  
Notably, the Veteran submitted a letter to VA on February 18, 
2003, asking the RO if it had received his claim.  The 
Veteran continued to seek medical examinations through 
letters to the RO in August 2006 and September 2006.  No 
other examinations were scheduled in conjunction with the 
case.  Although providing an examination to an incarcerated 
Veteran may be difficult, the RO should make all reasonable 
efforts to provide the Veteran with an examination in 
conjunction with his claim.

Stressor Verification

The Veteran has claimed entitlement to service connection for 
PTSD.  He has submitted numerous statements concerning his 
alleged stressors, one of which included being shot at while 
stationed in the Korean Demilitarized Zone; he indicated the 
incident occurred sometime between June 13, 1974 and July 19, 
1974.  In August 2008, the RO made a formal finding that 
"the information required to corroborate the stressful 
events described by the [V]eteran are insufficient to send to 
the US Army and Joint Service[s] Records Research center 
(JSRRC) and/or insufficient to allow for meaningful research 
of Army or National Archived and Records Administration 
(NARA) records."  In describing its efforts to "obtain 
information necessary to corroborate stressful events for the 
[PTSD] claim", the RO only indicated that it observed that 
on the Veteran's discharge examination, there was no showing 
of PTSD.  While the December 2008 SSOC did include the seven 
page description of alleged stressors the Veteran submitted 
to VA in June 2008 in its list of evidence, there is no 
indication in this document, or any other, that the stressor 
description was ever considered.  

The RO should reconsider its formal finding that the 
Veteran's description of events is insufficient to submit to 
the JSRRC, and, if necessary, submit the Veteran's alleged 
stressors to the appropriate organization for verification.

Accordingly, the case is REMANDED for the following action:

As to the Veteran's claim for entitlement to 
a special monthly pension: 

1.  After giving the Veteran the 
opportunity to appoint a new service 
representative, the RO should furnish the 
Veteran and his service representative an 
appropriate SOC and notice of the need to 
file a timely substantive appeal if he 
wishes to complete an appeal as to the 
issue of entitlement to a special monthly 
pension.  This issue should be returned to 
the Board for appellate review only if he 
files a timely substantive appeal 
following the issuance of an SOC.

As to the Veteran's remaining claims:

2.  The RO should provide the Veteran with 
a copy of the most recent SSOC.

3.  The RO should take reasonable efforts 
to assist the veteran in obtaining 
representation.  The RO provide the 
Veteran with a VA Form 21-22, as well as a 
current list of service representative 
organizations that have offices in 
Alabama, and are able to provide effective 
assistance in this case.  The RO should 
provide the Veteran with adequate time to 
complete and return the form, and should 
ensure that all future correspondence is 
sent to the Veteran and to his service 
representative organization.

4.  The RO should contact the Veteran to 
obtain the social security number 
associated with his medical records that 
are in the possession of ADOC under the 
alias DMT.  Additionally, the RO should 
provide the Veteran with two VA Form 21-
4142s, which the Veteran should complete 
to allow VA to obtain the medical records 
from his current facility, as well as 
Bryce State Mental Hospital.  The RO 
should then make adequate requests for the 
medical records from the appropriate 
facilities, to include the Veteran's 
actual date of birth and social security 
number, as well as any date of birth and 
social security number associated with the 
DMT alias.  All medical records obtained 
should be associated with the claims 
folder.

5.  The RO should attempt to obtain 
appropriate medical and psychiatric 
examinations for the Veteran.  If the 
Veteran is unable to attend an examination 
at VA facility, the RO should either send 
an examiner to the facility at which the 
Veteran is held, or should provide ADOC 
with the information necessary for ADOC 
medical personnel to adequately examine 
the Veteran for VA purposes.  The results 
of these examinations should be associated 
with the claims folder.

6.  The RO should reconsider its formal 
finding that the Veteran's description of 
events is insufficient to submit to the 
JSRRC, considering all allegations of 
stressors made by the Veteran, including 
those submitted in June 2008.  If 
sufficient information is available, the 
RO should submit the Veteran's alleged 
stressors to the appropriate organization 
for verification.

7.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the Veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his 
claims.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  




	(CONTINUED ON NEXT PAGE)

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

